In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 05-2357
IN RE: TERRY TAYLOR,
                                                       Petitioner.
                         ____________
              Petition for Writ of Mandamus to the
               United States District Court for the
         Northern District of Illinois, Western Division.
         No. 04 CR 50038—Philip G. Reinhard, Judge.
                         ____________
     SUBMITTED MAY 16, 2005—DECIDED JULY 29, 2005
                    ____________



  Before POSNER, KANNE, and SYKES, Circuit Judges.
   KANNE, Circuit Judge.            Terry Taylor seeks
Judge Philip G. Reinhard’s disqualification from presiding
over a criminal case pending against Taylor because
Judge Reinhard has twice been a defendant in civil cases
filed by Taylor. Prior to trial, Judge Reinhard denied
Taylor’s motion for disqualification under 28 U.S.C.
§ 455(a). We agree with Judge Reinhard that he was not
required to disqualify himself from presiding over Taylor’s
case, and accordingly deny Taylor’s petition for writ of
mandamus. Because we have not previously addressed a
situation where a litigant sought disqualification under 28
U.S.C. § 455(a) based on his prior suit against the judge, we
provide the following explanation for our denial.
2                                                No. 05-2357

                     BACKGROUND
   Taylor’s federal litigation began when he filed four suits
on the same day, April 4, 1996, in the Northern District of
Illinois, Western Division. The first suit was against D.E.A.
agent James Flint. Taylor alleged that Flint came to Tay-
lor’s room at the hotel where Taylor was living, asked for a
cigarette, and then hit Taylor over the head with a bottle.
In a separate suit, Taylor alleged that neighbors whom he
believed were undercover police officers beat him up and
told him that they would hurt his family if he pressed
charges against James Flint. Taylor also separately sued
the mayor of Rockford, the city of Rockford, and Jaime
Bielfeldt, a woman Taylor had married two years earlier.
Taylor alleged that Bielfeldt married him at the mayor’s
request in order to investigate Taylor. Judge Reinhard
denied Taylor’s request to proceed in forma pauperis in
each of these cases and dismissed each one without preju-
dice. Taylor lastly sued Ralph Hudson, alleging that
Hudson was a D.E.A. agent who had tried to get Taylor to
sell drugs for the mayor of Rockford. Hudson was actually
not a D.E.A. agent, but rather a defendant in a pending
criminal case. Taylor included other individual defendants
in this suit but failed to allege that they were involved in
any wrongdoing. Judge Reinhard dismissed the case as
frivolous.
  On May 14, 1996, after Judge Reinhard dismissed Tay-
lor’s first four cases, Taylor filed three new cases. He sued
Ogle County Jail and three jail employees, claiming that
jail staff were punishing him for his litigation against the
City of Rockford. He alleged that the employees were
deliberately indifferent to his medical needs, but attached
medical forms showing that he had in fact been properly
treated for his ailments. Taylor also filed a new suit against
Mayor Box and the City of Rockford, this time adding Sate’s
Attorney Paul Logli as a defendant. Taylor reiterated his
claims from his prior litigation that D.E.A. agent Flint
No. 05-2357                                                3

assaulted him, that Ralph Hudson attempted to have him
sell drugs for the mayor, that police officers beat him to
keep him from filing suit against Flint, and that his former
wife married him in order to investigate him. Taylor went
on to allege that State’s Attorney Logli and the mayor
conspired to cover up the wrongdoing he had suffered. The
district court dismissed the complaints in each of these
cases for failure to state a claim.
  In a third action filed that day, Taylor sued two of the
same defendants—Paul Logli and the City of Rockford—
and added Gloria Lind, Winnebago County Clerk, and a
state judge, Judge Penniman, as defendants. Taylor claimed
that Lind and Judge Penniman participated in the mar-
riage scam created by Paul Logli. Judge Reinhard dismissed
the case as frivolous and malicious under 28 U.S.C.
§ 1915A. He also held that Taylor had used up his allotted
three strikes under 28 U.S.C. § 1915(g) and would be
subject to future filing restrictions.
  Two weeks after filing the above cases, Taylor filed suit
against State’s Attorney Logli and ten other individual
defendants, including employees of Rockford Police Depart-
ment, additional state’s attorneys, and the Fire and Police
Commissioner. He alleged that before he had been incarcer-
ated he had been shot at by one of the police officer defen-
dants. Judge Reinhard ordered Taylor to show cause why
his case should not be dismissed under 28 U.S.C. § 1915(g).
On the same day Taylor filed his eleven-defendant case, he
separately sued seventeen individuals— again including
Logli—and this time named as defendants a number of
public defenders, more state’s attorneys, two state judges,
and a court reporter. This suit complained of the state’s
inadequate 1986 prosecution of police officer Mike Hill, who
Taylor says shot him. Judge Reinhard issued a show-cause
order under 28 U.S.C. § 1915(g) in this case as well. Instead
of responding to either show-cause order, Taylor filed
notices of appeal.
4                                                  No. 05-2357

  Taylor returned to federal court in October 1996 to file
suit against the same defendants listed in his seventeen-
defendant case, in addition to two new defendants. Taylor
alleged that a state judge, Judge Nelson, had sentenced
Mike Hill to 30 years’ imprisonment, but that the listed
defendants (including Judge Nelson) all conspired to keep
Hill from serving his sentence. Upon filing, Taylor moved
for the case to be heard by Magistrate Judge Mohoney
because, Taylor claimed, Judge Reinhard is friends with
Judge Nelson and Paul Logli. Taylor argued that Judge
Reinhard’s friendships are evidenced by his adverse rulings
against Taylor. Taylor later moved to add a number of
defendants, including an eye care center that he alleged had
put contact lenses on his eyes to keep him from being able
to see that Mike Hill was still employed by the Rockford
Police Department. Taylor filed a subsequent motion for
Judge Reinhard to recuse himself because, Taylor ex-
plained, he planned to file a separate suit against
Judge Reinhard. Judge Reinhard denied the recusal
motions and dismissed the case as frivolous under 28 U.S.C.
§ 1915A.
  Taylor filed his next federal suit, case no. 97 C 50233,
in June 1997. Taylor submitted a single-spaced list of
defendants that fills a page and includes state judges, state’s
attorneys, psychiatrists, police officers, jail officials, clerks
of state and federal courts, medical facilities, and
Judge Reinhard. The complaint claims that Judge Reinhard
“has used his power as a judge to try and cover up five
attemt [sic] murder’s [sic] on my life.” The evidence of this
cover-up, Taylor contended, was Reinhard’s dismissal of
Taylor’s cases. Taylor goes on to allege that Judge Reinhard
conspired with the Clerk of the Seventh Circuit and the pro
se clerk to have a prior appeal dismissed under Rule 42(b).
Taylor requested damages for mental anguish and the
reinstatement of his prior cases as relief. In an attachment
to his complaint, Taylor explains that Judge Reinhard has
No. 05-2357                                                5

previously ruled against him because the state court judges
are “friends in the robe.” On July 9, 1997, Judge Reinhard
dismissed the appeal under 28 U.S.C. § 1915(g), and noted
that he would recuse himself from the case should Taylor
pay the filing fee.
  Taylor filed his last case, no. 97 C 50332, in the fall of
1997. He sued Judge Reinhard again, this time including
him as a defendant alongside a number of police officers,
medical facilities, and the Rockford coroner’s office. This
complaint alleged that the coroner’s office’s forged death
certificates and that an eye facility forced Taylor to wear
blinding eye contacts. According to the complaint these acts
were evidence of a larger conspiracy to keep Taylor from
finding out that corrupt police officers were still employed
by the Rockford Police Department. There are no specific
allegations against Judge Reinhard. On September 30,
1997, Judge Reinhard dismissed the case without prejudice
and enjoined Taylor from filing any further suits aside from
petitions for writ of habeas corpus pending this court’s
resolution of Taylor’s other appeals. This court affirmed
Judge Reinhard’s dismissals in both of the cases where he
was listed as a defendant, and affirmed or dismissed all of
Taylor’s other appeals.


                        ANALYSIS
  Taylor’s petition for writ of mandamus focuses primarily
on the first case in which Judge Reinhard was included as
a defendant, case no. 97 C 50233, because Taylor alleged
wrongdoing specifically against Judge Reinhard in that
case. There is no rule that requires a judge to recuse him-
self from a case, civil or criminal, simply because he was or
is involved in litigation with one of the parties. See
Del Vecchio v. Illinois Dept. of Corrections, 31 F.3d 1363,
1375 (7th Cir. 1994) (en banc); United States v. Watson, 1
F.3d 733, 735 (8th Cir. 1993); United States v. Grismore,
6                                                No. 05-2357

654 F.2d 929, 933 (10th Cir. 1977). One reason for this
policy is that a per se rule of disqualification would allow
litigants to judge shop by filing a suit against the presiding
judge. See generally In re Nettles ,394 F.3d 1001, 1003 (7th
Cir. 2005). And even if litigation against a judge is not for
the purpose of disqualification, recusal is not automatic
because suits against public officials are common and a
judge would likely not harbor bias against someone simply
because the person named him in a meritless civil suit.
Lyons v. Sheetz, 834 F.2d 493, 495, n.1 (5th Cir. 1987);
United States v. Balistrieri, 779 F.2d 1191, 1202 (7th Cir.
1985). In deciding whether recusal is necessary, a court also
should consider the time that has passed; courts have held
that personal bias arising from past litigation will likely
erode over time. See Balistrieri, 779 F.2d at 1200 (ten-year
lapse between event that allegedly caused bias and recusal
motion weighed against finding of bias); see also Tezak v.
United States, 256 F.3d 702, 717 (7th Cir. 2001) (eight-year
lapse weighs against finding of bias).
  All of the above cited cases that discuss lawsuits against
judges address actual bias, rather than appearance of bias
under 28 U.S.C. § 455(a). The same factors discussed in
determining actual bias should be considered in determin-
ing appearance of bias, however, because the reasonable
observer contemplated in § 455(a) is a well-informed,
thoughtful observer. See Hook v. McDade, 89 F.3d 350, 354
(7th Cir. 1996). And courts have addressed similar fac-
tors—the purpose and merit of an action—in determining
whether other actions against judges, specifically threats of
harm, create an appearance of bias requiring disqualifica-
tion under § 455(a). See Nettles, 394 F.3d at 1002-03
(disqualification required because defendant’s threat was
genuine even though judge was never in any actual danger);
United States v. Yousef, 327 F.3d 56, 170 (2d Cir. 2003)
(threat against judge made for purpose of harassment does
not require disqualification); United States v. Greenspan, 26
No. 05-2357                                                  7

F.3d 1001, 1006 (10th Cir. 1994) (“Had there been any
reason to believe that threats were made only in an attempt
to obtain a different judge, to delay the proceedings, to
harass, or for other vexatious or frivolous purpose, recusal
would not have been warranted.”).
   At first glance, Taylor’s prior litigation against
Judge Reinhard seems to be a proper ground for recusal
under 28 U.S.C. § 455(a). The civil litigation had concluded
before Taylor was charged in this case and was clearly not
filed for the purpose of the later recusal. And the prior
litigation accused Judge Reinhard of conspiring with state
officials in the alleged cover-up of illegal activity—allega-
tions that if true would not be covered by judicial immunity.
  But a well-informed observer, one who knew the details
of the prior litigation, would not believe that the civil cases
required recusal. First, the claims against Judge Reinhard
were frivolous. Taylor alleged no facts that show a con-
nection between Judge Reinhard and any of the other
defendants that would support Taylor’s conspiracy claims.
Taylor alleged only that Judge Reinhard and the state
judges were “friends in the robe”—apparently an allegation
that judges form an improper alliance based only on their
position. The claims against Judge Reinhard are one small
part of a frivolous litigation pattern. Taylor, who apparently
was not mentally stable when he filed these suits, may have
sincerely believed that all local, state, and federal officials
with whom he had contact were in a conspiracy against
him. But this belief does not make his claims meritorious.
See Gladney v. Pendleton Correctional Facility, 302 F.3d
773, 774 (7th Cir. 2002).
  Additionally, although Taylor’s inclusion of
Judge Reinhard in the civil cases was not for the purpose of
recusal in the subsequent criminal case, it does appear to
have been for the purpose of having Taylor’s civil litigation
heard by another judge. The only factual allegation that
8                                                 No. 05-2357

Taylor attributes to Judge Reinhard is the judge’s dismissal
of his earlier cases, and the relief Taylor seeks is to have his
prior cases reinstated and heard by another judge. Lastly,
eight years have passed since the conclusion of Taylor’s
cases against Judge Reinhard. Even if Judge Reinhard was
personally biased against Taylor in 1997, it is unlikely that
a reasonable observer would think that his judgment was
still clouded today. See Balistrieri, 779 F.2d at 1200.


                      CONCLUSION
  For the above reasons, we conclude that Judge Reinhard
correctly found that disqualification was not required under
28 U.S.C. § 455(a) and therefore Taylor’s petition for writ of
mandamus is DENIED.


A true Copy:
       Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                    USCA-02-C-0072—7-29-05